DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deaton et al. (WO 03/026823 A1).
Regarding claim 1, Deaton discloses a sleeve (30) for centering fasteners during assembly of components, the sleeve comprising: a sleeve body (SB) formed of a plurality of sleeve elements (F, S) which are grouped around a central center axis A and spaced apart from each other by gaps (36, Fig. 2b) running in a sleeve longitudinal direction. Deaton in Fig. 2b discloses a reduced wall section on either side of hole (34) thereby defining a separable connection bracket (CB) that connects at least first (F) and second (S) ones of the sleeve elements (FS) to each other at an axial longitudinal end of the sleeve body (SB).

[AltContent: arrow][AltContent: arrow][AltContent: textbox (CB)][AltContent: arrow][AltContent: arrow][AltContent: textbox (S)][AltContent: textbox (F)] 
    PNG
    media_image1.png
    228
    219
    media_image1.png
    Greyscale
             
    PNG
    media_image2.png
    151
    123
    media_image2.png
    Greyscale

Regarding claim 2, Deaton discloses wherein the connection between the first (F) and the second (S) sleeve elements is exclusively made by the connection bracket (CB) before use of the sleeve.
Regarding claim 3, Deaton discloses wherein the first (F) and the second (S) sleeve elements each have a radially outward flange-shaped overhang (38).
Regarding claim 4, Deaton discloses wherein the flange-shaped overhangs (38, Fig. 3e) are arranged at the axial longitudinal end of the sleeve body (see Fig. 3e).
Regarding claim 5, Deaton discloses wherein the first sleeve element (F) and the second sleeve element (S) each have at least one driver element (32) formed as a radially inwardly directed projection.
Regarding claim 6, Deaton discloses wherein the driver element (32) comprises a pin-shaped cylinder.
Regarding claim 9, Deaton discloses wherein the sleeve (30) is formed of at least one of a plastic (pg. 6, lines 1-2).
claim 10, Deaton discloses wherein the sleeve (30) is adapted for assembly of a facade element (14; Fig. 1) to the substructure (10; Fig. 1) of a building envelope.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Deaton et al. (WO 03/026823 A1).
Deaton discloses the sleeve (30) being made of a suitable plastic material (pg. 6, lines 1-2).
Deaton, however, does not disclose the sleeve being an injection molded element or compression molded element.
It is conventional and well known to form plastic fasteners using either injection molding or compression molding as molding is an efficient production method for producing large quantities of plastic parts.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the plastic sleeve of Deaton as an injection molded element or a compression molded element since it is conventional and well known to mass produce plastic parts by molding.
Allowable Subject Matter
Claims 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the PTO-892 are cited to show captive fasteners.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528.  The examiner can normally be reached on Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 



/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        








February 25, 2021